DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, 12, 14, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France (US20150352731).
Regarding claim 1, France discloses a utility tool comprising: a body (Fig. 2 element 12) comprising: a front side (Fig. 1 side of element 18 opposite to the side shown) opposite a back side (Fig. 1 side of element 14 shown) and at least one side surface disposed between the front side and the back side (see annotated Fig. 1 below); a top end opposite a proximate end (see annotated Fig. 3 below); and an opening defined by the body (see annotated Fig. 1C below), the opening extending through at least a portion of the at least one side surface (see annotated Fig. 1C below); a first blade (Fig. 1 element 16) having a pivot end and a distal end (see annotated Fig. 1B below), the pivot end disposed within the opening (Fig. 1C) and rotatably coupled to the top end such that the first blade is capable of being rotated about a rotational axis (see annotated Fig. 1 below; 0035), wherein the first blade includes a securing notch (see annotated Fig. 6 below); a channel disposed within the front side of the body (Fig. 1 elements 27, 0038), the channel extending from a top end of the channel along a path substantially parallel to a longitudinal axis to a bottom end of the channel (see annotated Fig. 8 below), wherein the longitudinal axis is perpendicular to the rotational axis (see annotated Fig. 8 below; 0035); a blade engagement member (Fig. 2 element 26) disposed at least partially within the channel (Fig. 2) and slidable from the top end of the channel to the bottom end of the channel (Figs. 4-5, 0045), and wherein: positioning the blade engagement member at the top end of the channel causes the blade engagement member to engage with the securing notch of the first blade when the blade is in a closed position such that rotation of the blade is counteracted (Fig. 4); and positioning the blade engagement member at the bottom end of the channel causes the blade engagement member to disengage with the securing notch of the first blade when the first blade is in the closed position such that rotation of the blade is not counteracted (Figs. 4-7); and a biasing element (Fig. 4 element 24, 0038) disposed within the body and coupled to the blade engagement member (Fig. 4).

    PNG
    media_image1.png
    550
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    815
    495
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    284
    753
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    440
    644
    media_image6.png
    Greyscale

Regarding claim 3, France discloses the limitations of claim 1, as described above, and further discloses the first blade flares outwardly from the pivot end to the distal end such that the pivot end is narrower than the distal end (see annotated Fig. 1B above where L2 is narrower than L1).
Regarding claim 5, France discloses the limitations of claim 1, as described above, and further discloses the first blade is rotatably coupled to the top end of the body via a pivot pin (see annotated Fig. 1 above where the pivot pin corresponds to a combination of the binding post and the fastener), the pivot pin comprising a binding post and a fastener (see annotated Fig. 1 above), and wherein the first blade has a bore at the pivot end of the first blade that receives at least a portion of the binding post (Fig. 1 element 15).
Regarding claim 6, France discloses the limitations of claim 1, as described above, and further discloses the first blade is at least 90% disposed within the body when the first blade is rotated about the axis to a closed position (Fig. 3).
Regarding claim 8, France discloses a utility tool comprising: a body (Fig. 2 element 12) comprising a first end (see annotated Fig. 3 above) and an opposite second end (see annotated Fig. 3 above) extending along a longitudinal axis (see annotated Fig. 8 above), wherein the longitudinal axis is perpendicular to a rotational axis (see annotated Fig. 8 above; 0035); an elongated opening (see annotated Fig. 1C above) defined within the body and extending from the first end towards the second end and substantially along the longitudinal axis (see annotated Fig. 8 above); 3U.S. Patent Application No. 16/996,825Reply to Office Action of January 28, 2022a pivot pin (see annotated Fig. 1 above where the pivot pin corresponds to a combination of the binding post and the fastener) disposed at the first end and extending at least partially through the opening (Fig. 1), wherein the pivot pin defines the rotational axis (see annotated Fig. 1 above); at least one blade rotatably coupled to the first end at the pivot pin (Fig. 2, 0035), wherein the at least one blade is moveable between a closed configuration and an extended position (Figs. 2-3, 0035), and wherein in the closed configuration the at least one blade is disposed within the opening of the body (Fig. 3), and in the extended position the at least one blade extends at least partially out of the opening of the body (Fig. 2); a locking mechanism (Fig. 4 combination of elements 26 and 24) comprising: a biasing element (Fig. 4 element 24) coupled to a blade engagement member (Fig. 4 element 26), wherein the blade engagement member is moveable between a locked configuration and an unlocked configuration along the longitudinal axis (Figs. 4-5), wherein in the locked configuration and closed configuration, moving the blade engagement member from the first end to the second end causes the blade engagement member to disengage with a first portion (see annotated Fig. 6 above) of the at least one blade such that rotation of the at least one blade is not counteracted (Figs. 4-7), wherein in the locked configuration and extended position, moving the blade engagement member from the first end to the second end causes the blade engagement member to disengage with a second portion (see annotated Fig. 6 above) of the at least one blade opposite the first portion (Figs. 8-9), wherein in the unlocked configuration, the blade engagement member disengages with the at least one blade such that the at least one blade is rotatable about the rotational axis out of the opening (Fig. 9, 0050), and wherein the blade engagement member is biased towards the locked configuration (0038).
Regarding claim 9, France discloses the limitations of claim 8, as described above, and further discloses the movement of the blade engagement member between the locked configuration and the unlocked configuration is substantially parallel to the longitudinal axis (Figs. 4-5 show the blade engagement member (26) moving between the locked and unlocked configuration in a path parallel to the longitudinal axis).
Regarding claim 12, France discloses the limitations of claim 8, as described above, and further discloses the first portion comprises a securing notch (see annotated Fig. 6 above).
Regarding claim 14, France discloses the limitations of claim 8, as described above, and further discloses the second portion of the at least one blade comprises a recess portion (see annotated Fig. 6 above), and wherein the recess portion engages with the blade engagement member in the extended position (Fig. 8, 0049).
Regarding claim 22, France discloses the limitations of claim 1, as described above, and further discloses the blade engagement member has a first end and a second end (see annotated Fig. 6 above), and the biasing element is coupled to the second end of the blade engagement member such that the biasing element provides a biasing force in a directional vector 5U.S. Patent Application No. 16/996,825Reply to Office Action of January 28, 2022substantially parallel to the channel to cause, when in the closed position, at least a portion of the first end of the engagement member to engage with the securing notch to inhibit rotation when no counteracting force to the biasing force is present (Fig. 4, 0045; the engagement member (26) being the trigger mechanism implies that the blade cannot rotate until the engagement member (26) has been moved).
Regarding claim 23, France discloses the limitations of claim 8, as described above, and further discloses the blade engagement member has a top end and a bottom end (see annotated Fig. 6 above), and the biasing element is coupled to the bottom end of the blade engagement member such that the biasing element provides a biasing force in a directional vector substantially parallel to the longitudinal axis to cause, when in the extended position, at least a portion of the top end of the engagement member to engage with the second portion of the blade to inhibit rotation when no counteracting force to the biasing force is present (Fig. 8, 0049-0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over France (US20150352731) in view of Lopez (US20200361071).
Regarding claim 4, France discloses the limitations of claim 1, as described above, but fails to disclose a second blade having a second pivot end and a second distal end, the second pivot end disposed within the opening and rotatably coupled to the top end such that the second blade is capable of being rotated about the axis. 
Lopez is also concerned with deployable blades and teaches a second blade having a second pivot end and a second distal end, the second pivot end disposed within the opening and rotatably coupled to the top end such that the second blade is capable of being rotated about the axis (see Lopez annotated Fig. 1 below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine multiple blades within the tool of France, as taught by Lopez, because Lopez teaches multiple bladed permits multi-tasking. Further, a single tool with multiple blades for different purposes reduces the amount of tools a user has to carry and reduces the amount of time it takes to switch out tools.

    PNG
    media_image7.png
    339
    649
    media_image7.png
    Greyscale

Regarding claim 15, France discloses the limitations of claim 8, as described above, but fails to disclose the at least one blade comprises a first blade, a second blade, and a third blade.
Lopez teaches the at least one blade comprises a first blade, a second blade, and a third blade (see Lopez Annotated Fig. 1 above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine multiple blades within the tool of France, as taught by Lopez, because Lopez teaches multiple bladed permits multi-tasking. Further, a single tool with multiple blades for different purposes reduces the amount of tools a user has to carry and reduces the amount of time it takes to switch out tools.
Regarding claim 16, France, as modified by Lopez, discloses the limitations of claim 15, as described above, and further discloses a distal end of each of the three blades has a different width (Lopez, Fig. 1).
Regarding claim 17, France, as modified by Lopez, discloses the limitations of claim 16, as described above, and further discloses the distal end of each of the three blades are centered with respect to the pivot pin (Lopez, Fig. 1, see Lopez Annotated Fig. 1 above)
Regarding claim 18, France, as modified by Lopez, discloses the limitations of claim 15, as described above, and further discloses each of the three blades have a substantially equal length (Lopez, Fig. 1).
Claims 7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over France (US20150352731) in view of Chu (US20060288584).
Regarding claim 7, France discloses the limitations of claim 1, as described above, but fails to disclose a clip coupled to the front side of the body.
Chu is also concerned with a deployable blade and teaches a clip (Fig. 2 element 40) coupled to the front side of the body (Fig. 2 element 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine a clip on the front side of the body of France, as taught by Chu, because this clip would be capable of functioning as a money clip, which would eliminate the need to carry a wallet and lessen the amount of items a user has to carry.
Regarding claim 11, France discloses the limitations of claim 8, as described above, but fails to disclose the biasing element comprises a compression spring.
Chu teaches the biasing element comprises a compression spring (Fig. 2 element 60, 0034).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a compression spring as the biasing element of France, as taught by Chu, because this type of spring is well known in the art and Chu teaches that a compression spring can be used to supply a resilient force to cause the engagement member to be biased toward a locking position while the blade is in an open or closed configuration.
Regarding claim 20, France discloses the limitations of claim 8, as described above, but fails to disclose the at least one blade is completely disposed within the body when in the closed configuration.
Chu teaches the at least one blade (30) is completely disposed within the body (combination of elements 10 and 20) when in the closed configuration (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the blade of France completely disposed within the body when in the closed configuration, as taught by Chu, to extend the life of the blade by protecting the blade from nicks and possible structural damage if the knife is dropped or hit by projectiles.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over France (US20150352731) in view of Henke et al. (US20200189087), hereinafter Henke.
Regarding claim 19, France discloses the limitations of claim 8, as described above, but fails to disclose the at least one blade is flexible.
Henke is also concerned with a multi-blade, pivoting utility tool and teaches the at least one blade (Fig. 1 elements 40, 42, 44) is flexible (0040).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 1) include multiple blades allowing a user to multi-task and reduce the amount of tools being carried and 2) include a flexible blade (putty blade) to accomplish tasks such as painting. Henke teaches the importance for a user to have a multi-purpose locking blade, making it safer for ascending and descending ladders, scaffolding, etc. with one hand. By incorporating a flexible blade into the tool of France, a user can accomplish more tasks, such as puttying and painting.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 4 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments, to examiner’s best understanding, for claims 4 and 15-19 are centered around Ikoma not disclosing the limitations of claims 1 and 8, and examiner is no longer relying on Ikoma to disclose any limitations from claims 1 or 8.
Applicant’s arguments with respect to claim 7 have been considered but are moot because examiner is now relying on Chu (US20060288584) to teach a clip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723